DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.
Claims 1-20 are cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 11,3274,56. Although the claims at issue are not identical, they are not patentably distinct from each other because instant applications only difference is instant applications uses controller and USP use electrical control unit (ECU).

Instant Application 17/658,678
USP 11,3274,56
21. (New) A non-transitory computer-readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for efficiently providing controller data as part of a maintenance or update process, the operations comprising: receiving, from a first remote computing device, a message associated with at least one first controller and comprising an identifier; 

extracting, based on the received message, an image of software associated with the at least one first controller; 
generating a delta file, the generating comprising: determining a stored image of software using the identifier; comparing the extracted image of software to the stored image of software; and based on the comparison, determining differences between the extracted image of software and the stored image of software, the delta file representing the differences; and transmitting the generated delta file to a second remote computing device for updating software on at least one second controller.
1. A non-transitory computer-readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for efficiently providing controller data as part of a maintenance or update process, the operations comprising: receiving, from a first remote computing device, a message associated with at least one electronic control unit (ECU) and comprising an identifier; 
extracting, based on the received message, an image of software associated with the at least one ECU; 

generating a delta file, the generating comprising: determining a stored image of software using the identifier; comparing the extracted image of software to the stored image of software; and based on the comparison, determining differences between the extracted image of software and the stored image of software, the delta file representing the differences; and transmitting the generated delta file to a second remote computing device for updating software on the second remote computing device.
39. (New) A method for efficiently providing controller data as part of a maintenance or update process, the method comprising: receiving, from a first remote computing device, a message associated with at least one first controller and comprising an identifier; extracting, based on the received message, an image of software associated with the at least one first controller; generating a delta file, the generating comprising: determining a stored image of software using the identifier; comparing the extracted image of software to the stored image of software; and based on the comparison, determining differences between the extracted image of software and the stored image of software, the delta file representing the differences; and transmitting the generated delta file to a second remote computing device for updating software on at least one second controller.
17. A method for efficiently providing controller data as part of a maintenance or update process, the method comprising: receiving, from a first remote computing device, a message associated with at least one electronic control unit (ECU) and comprising an identifier; extracting, based on the received message, an image of software associated with the at least one ECU; generating a delta file, the generating comprising: determining a stored image of software using the identifier; comparing the extracted image of software to the stored image of software; and based on the comparison, determining differences between the extracted image of software and the stored image of software, the delta file representing the differences; and transmitting the generated delta file to a second remote computing device for updating software on the second remote computing device.



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Gu et al. USPGPUB 20050234997 teaches method for performing differencing and updating between electronic files is provided. A byte-level file differencing algorithm receives two byte streams corresponding to an original file and a new file.The new file includes updated and revised versions of the original file. The file differencing algorithm determines a longest common sub-string (LCS) between the two byte streams and divides each of the two byte streams into sub-streams. The sub- streams include the LCS along with prefix and suffix sub-streams to the LCS. The file differencing algorithm then recursively determines an LCS and divides each sub-stream until a size of the sub-streams is less than a pre-specified size.

Bath et al. USPGPUB 20180314726 teaches determining the divergence (delta) between the current and previous reference data structures for mutable data in a search
head. A method is provided that includes updating a pre-existing lookup table in a search head, generating a delta file that identifies the divergence between the updated and previous lookup table, and distributing the delta file to other components in the search environment. The compatibility of the delta file is checked with the local instance of the lookup table in each search component.

Lerios et al. 20140050419 teaches method includes receiving at least one transformation identifier associated with a first image maintained by a social networking system. The transformation identifier includes at least one transformation version. The method further includes determining at least one transformation for application to the first image based on the at least one transformation identifier and the at least one transformation version.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119